Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 states, “wherein one of…the beam path is along a direction by the first beamsplitter and the second beamsplitter”. This should read as “by a first beamsplitter and a second beamsplitter” because of the “or” statement.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6 and 7 depend on independent claim 1, claim 15 depends on independent claim 9 and claim 20 depends on independent claim 16. Claims 1, 9 and 16 already state a plurality of first and second beamsplitters. Claims 6, 7, 15 and 20 comprise first and second beamsplitter limitations. Since the independent claims 1, 9 and 16 already have specific configurations for the plurality of first and second beamsplitters, it is not clear to the examiner if these beamsplitters (within claims 6, 7, 15 and 20) are different (or the same including the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 2019/0086610).
Regarding claim 1, Clements teaches a method (using Fig. 2), comprising: configuring a first plurality of beamsplitters in a network of interconnected beamsplitters of an optical circuit into a transmissive state, the first plurality of beamsplitters being located along a beam path within the optical circuit and traversing a target location (Fig. 2, plurality of first reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission; target location on a waveguide from the first beamsplitters), the optical circuit configured to perform a linear transformation of N input optical modes, N being a positive integer (paragraph [0041], The invention may enable the interferometer to implement a linear transformation for a plurality of input modes…plurality of input modes N); and configuring a second plurality of beamsplitters in the network of interconnected beamsplitters of the optical circuit into a reflective state, the second plurality of beamsplitters being located along at least one edge of the optical circuit (Fig. 2, plurality of second reconfigurable  beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity; second plurality of beamsplitters along an edge of the circuit 100) to reconfigure the optical circuit into a reconfigured optical circuit, the reconfigured optical circuit configured to perform a linear transformation on M input optical modes, M being a positive integer less than N (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer and the number of modes output from the interferometer is N/2 (M = N/2). Thus, although the interferometer will initially be set up with N inputs and N outputs, not all of these will be used (i.e. a maximum of N/2 of each will be used)).  
Although the description of Fig. 2 doesn’t explicitly state performing the functions of paragraphs 48 and 61, it would have been obvious to one of ordinary skill to realize that the description of paragraphs 48 and 61 are for the current scope of the invention and that Fig. 2 can implement the above mentioned functions in order to provide and improved interferometer for coupling multiple modes (paragraph [0006]).
Regarding claim 2, Clements teaches the method of claim 1, wherein each beamsplitter in the network of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 3, Clements teaches the method of claim 1, wherein the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the optical circuit (Fig. 2, beam path follows direction from a first end point (crossing point near the input) and a second end point (towards the middle of the interconnected beamsplitters) paragraph [0021], The layout of the waveguides in the interferometer and the crossing points is such that travelling along the waveguides through the interferometer from the inputs to the outputs, pairs of adjacent waveguides are arranged to cross at N groups of crossing points).  
Regarding claim 4, Clements teaches the method of claim 1, wherein: the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the optical circuit (paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation), the beam path intersecting with a first edge of the optical circuit at a first intersection point and intersecting with a second edge of the optical circuit at a second intersection point, and the second plurality of beamsplitters are located: (i) along the first edge of the optical circuit between the first intersection point and the first end point and (ii) along the second edge of the optical circuit between the second intersection point and the second end point (Fig. 2, see below).  

    PNG
    media_image1.png
    429
    673
    media_image1.png
    Greyscale

Regarding claim 5, Clements teaches the method of claim 1, wherein M = N-1. Paragraph [0019] teaches that N is a natural number, greater than or equal to 2 and as per the teachings in claim 1, M = N/2 = N-1 when N = 2.  
Regarding claim 6, Clements teaches the method of claim 1, wherein the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the network of interconnected beamsplitters, 25XQTI-015/OTUS 331150-2033 and the beam path is along a direction defined by the first beamsplitter and the second beamsplitter (Fig. 2, see below).  

    PNG
    media_image2.png
    369
    467
    media_image2.png
    Greyscale
  
Regarding claim 7, The method of claim 1, wherein: the target location is on a target beamsplitter in the network of interconnected beamsplitters, the target beamsplitter configured to receive a first input from a first beamsplitter and a second input from a second beamsplitter, the beam path is a first beam path along a first direction defined by the target beamsplitter and the first beamsplitter, and the method further comprises: configuring a third plurality of beamsplitters in the network of interconnected beamsplitters into the transmissive state, the third plurality of beamsplitters being located on a second beam path along a second direction defined by the target beamsplitter and the second beamsplitter; and configuring a fourth plurality of beamsplitters in the network of interconnected beamsplitters into the reflective state, the fourth plurality of beamsplitters being located along at least one edge of the optical circuit (Fig. 2 comprising reconfigurable beamsplitters, see below; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of  preferably both of a reflectivity or transmission).  

    PNG
    media_image3.png
    544
    749
    media_image3.png
    Greyscale

Regarding claim 9, Clements teaches an apparatus (Fig. 2), comprising: N input ports, N being a positive integer (Fig. 2, N input ports; Abstract: interferometer 100…has N inputs…); and a network of interconnected beamsplitters in optical communication with the N input ports (Fig. 2, network of interconnected beamsplitters 107; paragraph [0036], the plurality of waveguides are arranged to provide a plurality of crossing points…wherein a reconfigurable beam splitter…is arranged at each of the plurality of crossing points…), the network of interconnected beamsplitters including: a first plurality of beamsplitters located along a beam path traversing a target location and configured into a transmissive state (Fig. 2, plurality of first reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission; target location on a waveguide from the first beamsplitters); a second plurality of beamsplitters located along at least one edge of the network of interconnected beamsplitters and configured into a reflective state (Fig. 2, plurality of second reconfigurable  beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity; second plurality of beamsplitters along an edge of the circuit 100); and a third plurality of beamsplitters that are reconfigurable (Fig. 2, plurality of third reconfigurable beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…) and configured to perform a linear transformation on M input optical modes, M being a positive integer less than N (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer and the number of modes output from the interferometer is N/2 (M = N/2). Thus, although the interferometer will initially be set up with N inputs and N outputs, not all of these will be used (i.e. a maximum of N/2 of each will be used)).  
Although the description of Fig. 2 doesn’t explicitly state performing the functions of paragraphs 48 and 61, it would have been obvious to one of ordinary skill to realize that the description of paragraphs 48 and 61 are for the current scope of the invention and that Fig. 2 can implement the above mentioned functions in order to provide and improved interferometer for coupling multiple modes (paragraph [0006]).
Regarding claim 10, Clements teaches the apparatus of claim 9, wherein the third plurality of beamsplitters does not include any beamsplitter from the first plurality of beamsplitters and the second plurality of beamsplitters. 
Although this is not explicitly taught by Fig. 2, Clementss already teaches that beamsplitters 107 are reconfigurable. One of ordinary skill in the art would have found it obvious to try and configure the portion of the third beamsplitters to not include the first and second beamsplitters as it is choosing from finite number of indentified predictable solutions with a reasonable expectation of success. 
Regarding claim 11, Clements teaches the apparatus of claim 9, wherein each beamsplitter in the network of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 12, Clements teaches the apparatus of claim 9, wherein the beam path is along a direction defined by a first end point of the optical circuit and a second end point of the network of interconnected beamsplitters (Fig. 2, beam path follows direction from a first end point (crossing point near the input) and a second end point (towards the middle of the interconnected beamsplitters) paragraph [0021], The layout of the waveguides in the interferometer and the crossing points is such that travelling along the waveguides through the interferometer from the inputs to the outputs, pairs of adjacent waveguides are arranged to cross at N groups of crossing points).  
Regarding claim 13, Clements teaches the apparatus of claim 9, wherein: the beam path is along a direction defined by a first end point of the network of interconnected beamsplitters and a second end point of the network of interconnected beamsplitters (paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation), the beam path intersecting with a first edge of the network of interconnected beamsplitters at a first intersection point and intersecting with a second edge of the network of interconnected beamsplitters at a second intersection point, and the second plurality of beamsplitters are located: (i) along the first edge of the network of interconnected beamsplitters between the first intersection point and the first end point and (ii) along the second edge of the network of interconnected beamsplitters between the second intersection point and the second end point (Fig. 2, see below).  

    PNG
    media_image1.png
    429
    673
    media_image1.png
    Greyscale

Regarding claim 14, Clements teaches the apparatus of claim 9, wherein M = N-1. Paragraph [0019] teaches that N is a natural number, greater than or equal to 2 and as per the teachings in claim 9, M = N/2 = N-1 when N = 2.  
Regarding claim 15, Clements teaches the apparatus of claim 9, wherein the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the network of interconnected beamsplitters, and the beam path is along a direction defined by the first beamsplitter and the second beamsplitter (Fig. 2, see below).  

    PNG
    media_image4.png
    343
    424
    media_image4.png
    Greyscale

Regarding claim 16, Clements teaches an apparatus (Fig. 2), comprising: a plurality of input ports (Fig. 2; Abstract: interferometer 100…has N inputs…); and a plurality of interconnected beamsplitters in optical communication with the plurality of input ports (Fig. 2, network of interconnected beamsplitters 107; paragraph [0036], the plurality of waveguides are arranged to provide a plurality of crossing points…wherein a reconfigurable beam splitter…is arranged at each of the plurality of crossing points…), the plurality of interconnected beamsplitters including: 27XQTI-015/O1US 331150-2033a first plurality of beamsplitters located along a beam path traversing a target location and configured into a transmissive state (Fig. 2, plurality of first beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…transmission); a second plurality of beamsplitters located along at least one edge of the plurality of interconnected beamsplitters and configured into a reflective state (Fig. 2, plurality of second beamsplitters 107: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…; paragraph [0040], The plurality of waveguides and plurality of crossing points may be configured in any suitable and desired way in order to couple the respective pair of modes of electromagnetic radiation passing therethrough according to the desired overall transformation; paragraph [0048], each of the transformation matrices comprises one or more elements that are representative of…reflectivity); and a third plurality of beamsplitters (Fig. 2, plurality of third beamsplitters 107; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…) configured to perform a linear transformation on a plurality of input optical modes (paragraph [0060], the transformation to be performed by the interferometer comprise a linear transformation…; paragraph [0061], the maximum of the number of modes input into the interferometer…).  
Although the description of Fig. 2 doesn’t explicitly state performing the functions of paragraphs 48 and 61, it would have been obvious to one of ordinary skill to realize that the description of paragraphs 48 and 61 are for the current scope of the invention and that Fig. 2 can implement the above mentioned functions in order to provide and improved interferometer for coupling multiple modes (paragraph [0006]).
Regarding claim 17, Clements teaches the apparatus of claim 16, wherein the third plurality of beamsplitters does not include any beamsplitter from the first plurality of beamsplitters and the second plurality of beamsplitters.  
Although this is not explicitly taught by Fig. 2, Clementss already teaches that beamsplitters 107 are reconfigurable. One of ordinary skill in the art would have found it obvious to try and configure the portion of the third beamsplitters to not include the first and second beamsplitters as it is choosing from finite number of indentified predictable solutions with a reasonable expectation of success. 
Regarding claim 18, Clements teaches the apparatus of claim 16, wherein at least one beamsplitter from the plurality of interconnected beamsplitters includes a reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 19, Clements teaches the apparatus of claim 16, wherein at least one beamsplitter from the plurality of interconnected beamsplitters includes a 2x2 reconfigurable beamsplitter (Fig. 2, each beamsplitter 107 is a 2x2 reconfigurable splitter; Abstract: The waveguides provide crossing points between pairs of waveguides and reconfigurable beam splitters 107…).  
Regarding claim 20, Clements teaches the apparatus of claim 16, wherein one of: the target location is on a waveguide connecting a first beamsplitter and a second beamsplitter in the plurality of interconnected beamsplitters, or the beam path is along a direction defined by the first beamsplitter and the second beamsplitter (Fig. 2, beam path is along a direction going left to right from a first beam splitter in the interconnection to a second beamsplitter).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 2019/0086610) in view of Mower (US 2015/0354938).
Regarding claim 8, Clements teaches the method of claim 1.
Although it is well known that fabrication defects can take place within a circuit, Clements doesn’t explicitly show wherein the optical circuit includes a defect at the target location.  
Mower shows a scenario where fabrication defects can cause a defect at a target location on a waveguide (Fig. 2C; paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize that defects can occur within an optical circuit as taught by Clements and such defects can be compensated by optimization of circuit parameters as taught by Mower (Mower: paragraph [0029]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See also related reference below:
Miller (US 2014/0299743) which teaches universal linear components in Figs. 1a and 1b in order to provide improved handling of multi-mode wave propagation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637